Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Program Request
The after final consideration program request filed on 02/23/2022 has been fully considered and it is ok to enter.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Robert Kinberg on 02/23/2022. The application has been amended as follows:

Claim:
1. (Currently Amended) A filter paper insert for producing a brewed beverage, comprising: 
a first side wall and a second side wall which are respectively connected along opposite sides by one of a seam and a folding edge, and are connected via a bottom seam, wherein the filter paper insert further includes a side opposite the bottom seam that comprises an opening for receiving extraction material when the first and portions of the bottom seam which follow two intersecting straight lines that form an angle of less than                         
                            
                                
                                    160
                                
                                
                                    0
                                
                            
                        
                    .

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-8 and 10-14 is indicated because:
The amended claim(s) filed on 02/23/2022 overcame the Rejection 112b; and
The applicant’s argument in Remark, filed on 02/23/2022 has been fully considered and it is persuasive, such that the prior art of record does not anticipate or render fairly obvious in combination to teach all the additional limitations of the claimed invention such as an opening for receiving extraction material when the first and second side walls are spread apart, and wherein the bottom seam has a shape that deviates from a straight line and has opposite ends that terminate at respective bottom tips of the paper filter insert, wherein the bottom seam has a central portion between the opposite ends that projects upwardly above the bottom tips and connects portions of the bottom seam which follow two intersecting straight lines that form an angle of less than                                 
                                    
                                        
                                            160
                                        
                                        
                                            0
                                        
                                    
                                
                             as cited in the independent claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
02/28/2022